DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 1/3/2022 is accepted and examined below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,387,582 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar.
5.	The following is a table showing the correspondence between the claims of the present application with the claims of patent 10,387,582 (patent 582).
Claims of present application
1
2
3
4
5
6
7

1
2
3
4
5
6
7


8
9
10
11
12
13
14
15
16
17
8
9
10
11
12
13
14
15
16
17


18
19
20
21
22
23
24
25
26
27
18
19
20
21
22
23
24
25
26
27


28
29
30
31
32
33
34
35
36
28
29
30
31
32
33
34
35
36



6.	The following is a table showing the correspondence between the limitations of clam 1 of the present application with claim 1 of Patent 582.
Claim 1 of Present Application 
Claim 1 of Patent 582
1. (Currently Amended) A system for generating computerized models of structures, the system comprising: 
an input device including one or more sensors, the input device configured to: capture, via the one or more sensors, raw data of at least one structure disposed in a physical space 
1. A system for generating computerized models of structures, the system comprising: 
an input device including one or more sensors, the input device configured to: capture, via the one or more sensors, raw data of at least one structure disposed in a physical space
and including a plurality of large-scale structure features and a plurality of small-scale structure features, wherein the large-scale structure features and small-scale structure features include geometric features; 

and including a plurality of large-scale structure features and a plurality of small-scale structure features, and transmit the raw data, wherein the large-scale structure features and small-scale structure features include geometric features; 
a computing system coupled to the input device and including, a processor, a display, and a memory, the computing system programmed to: receive the raw data;
a computing system coupled to the input device and including, a processor, a display, and a memory, the computing system programmed to: receive the raw data; 
process the raw data using a data fusion process to produce fused data; 

generate fused data using the raw data by merging the raw data, detecting a position and an orientation of the merged raw data, and aligning the merged raw data based on the position and the orientation of the raw data; store the fused data; 
extract the geometric features from the fused data; reconstruct the plurality of large-scale structure features using the extracted geometric features; reconstruct the small-scale structure features using the extracted geometric features; store the large-scale structure features and small-scale features; 
extract the geometric features from the fused data; reconstruct the plurality of large-scale structure features using the extracted geometric features; reconstruct the small-scale structure features using the extracted geometric features; store the large-scale structure features and small-scale features;
generate a three-dimensional visual representation of a reconstructed model of the at least one structure using the large-scale structure features and small-scale features; and 2 MEl 38648426v.1display, on the display, the three-dimensional visual representation of the reconstructed model of the at least one structure.
generate a three-dimensional visual representation of a reconstructed model of the at least one structure using the large-scale structure features and small-scale features; and display, on the display, the three-dimensional visual representation of the reconstructed model of the at least one structure.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 3-7, 13, 15-18, 20-21, 26, 28-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Patent Application Publication No. 2015/0029182 A1) in view of Furukawa et al. (U.S. Patent Application Publication No. 2014/0301633).
11.	Regarding Claim 1 (Currently Amended), Sun discloses A system for generating computerized models of structures, (Abstract reciting “A system and method is provided for generating textured 3D building models from ground-level and orthogonal imagery. …”) the system comprising: an input device including one or more sensors, (paragraph [0025] reciting “In another embodiment, image processing system 102 processes the images collected and maps them to a specific building. In yet another embodiment, the image is also mapped on a particular surface or region of the building. Capture device(s) 108 is in communication with image processing system 102 for collecting images of building objects. Capture devices 108 are defined as electronic devices for capturing images. For example, the capture devices includes a camera, a phone, a smartphone, a tablet, a video camera, a security camera, a closed-circuit television camera, a computer, a laptop, a webcam, wearable camera devices, photosensitive sensors, or any combination thereof.”) the input device configured to: capture, via the one or more sensors, (paragraph [0025] reciting “… Capture device(s) 108 is in communication with image processing system 102 for collecting images of building objects. Capture devices 108 are defined as electronic devices for capturing images. For example, the capture devices includes a camera, a phone, a smartphone, a tablet, a video camera, a security camera, a closed-circuit television camera, a computer, a laptop, a webcam, wearable camera devices, photosensitive sensors, or any combination thereof.”) raw data of at least one structure disposed in a physical space and including a plurality of large-scale structure features and a plurality of small- scale structure features, wherein the large-scale structure features and small-scale structure features include geometric features; (the correlation of the orthogonal image is used to identify vertices/edges and extract scale, rotation and coordinate information for the entire 3D building model, para [0032]-[0034]; e.g. captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wail edges 704 and 705, para [0039]);)
	a computing system coupled to the input device and including, a processor, a display, and a memory, (paragraph [0048] reciting “Referring now to FIG. 12, therein is shown a diagrammatic representation of a machine in the example form of a computer system 1200 within which a set of instructions, for causing the machine to perform any one or more of the methodologies or modules discussed herein, may be executed. Computer system 1200 includes a processor, memory, non-volatile memory, and an interface device. Various common components (e.g., cache memory) are omitted for illustrative simplicity. The computer system 1200 is intended to illustrate a hardware device on which any of the components depicted in the example of …”;
	paragraph [0054] reciting “… The interface can include one or more input and/or output devices. The I/O devices can include, by way of example but not limitation, a keyboard, a mouse or other pointing device, disk drives, printers, a scanner, and other input and/or output devices, including a display device. The display device can include, by way of example but not limitation, a cathode ray tube (CRT), liquid crystal display (LCD), or some other applicable known or convenient display device. For simplicity, it is assumed that controllers of any devices not depicted reside in the interface.”) the computing system programmed to: receive the raw data; (e.g. an orthogonal image for the building object is retrieved using an address, map. or known geo-location (for example from the ground level image camera), para [0032]; e.g. capture devices includes a global positioning system (GPS) for providing location information.,. Optimal dense point cloud generation, para [0034]-[0035])	process the raw data using a data fusion process to produce fused data; (e.g. data points generated from a plurality of ground-level images collected from different perspectives of the capture device to link the outlined planes as ...a plurality (e.g., 3) of data points 902, 903 and 904 are selected following the plane outline steps and correlated to data points in 3D dense point cloud SOI to determine planar surface 905 of building 906, para [0041]-[0043]; para [0040]  The steps corresponds to a data fusion process.)
	extract the geometric features from the fused data; (e.g. extract scale, rotation and coordinate information for the entire 3D building model, para [0032]; e.g. captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wail edges 704 and 705, para [0039]-[0041]; e.g. determined that known architectural features exist within one or more facades. Second, the known real-world sizing/ratios are correlated with the same features within the model, para [0046]);
	reconstruct the plurality of large-scale structure features using the extracted geometric features; (e.g. determined that known architectural features exist within one or more facades. Second, the known real-world sizing/ratios are correlated with the same features within the model, para [0046]-[0047])
	reconstruct the small-scale structure features using the extracted geometric features; (paragraph [0047] reciting “FIG. 11 illustrates a textured 3D building model in accordance with the present disclosure. 3D building model 1100 is provided with accurate scaling, rotation and location information for ground-level facade textured geometry. 3D building model 1100 is reconstructed based on the gathered/existing information such as building geometry, facade geometry (textured), scale and geo-position. A reconstructed textured 3D building model is provided with current and accurate details.”  	Façade texture is wall texture and that corresponds to small scale structure features.)
	generate a three-dimensional visual representation of a reconstructed model of the at least one structure using the large-scale structure features and small-scale features; (e.g., 3D building model 1100 is reconstructed based on the gathered/existing information such as building geometry, facade geometry (textured), scale and geo-position. A reconstructed textured 3D building mode! Is provided with current and accurate details, para [0047))	and 2MEl 38648426v.1display, on the display, the three-dimensional visual representation of the reconstructed model of the at least one structure. (e.g. a viewer device for displaying the reconstructed textured 3D building model, claim 14, para [0026], [0047])
	While Sun does not explicitly disclosed, Furukawa discloses store the large-scale structure features and small-scale features; (e.g. two-dimensional solution space 302 can be stored, represented, or embodied as computer-readable data and one or more operations can be performed with respect to two-dimensional solution space 302 by reading, creating, and/or modifying such computer-readable data, para [0076]; e.g. a floorplan of the building can be reconstructed by solving a shortest path problem. For example, the shortest path problem can be posed on a two-dimensional graph including a plurality of edges respectively connecting a plurality of nodes A shortest path can be determined by selecting and combining three or more of such edges, para [0146]-[0148])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sun by Including store the fused data and store the large-scale structure features and small-scale features as taught by Furukawa because the modification would recover an accurate three-dimensional model of an indoor location (Furukawa, para [0004]) and provide an improved systems and methods for floorplan reconstruction and visualization (Furukawa, para [0009]).  This is beneficial modification as storing allows the data to retrieved multiple occasions in the future for quick efficient editing and/or displaying.
12.	Regarding Claim 3 (New), Sun further discloses The system of claim 1, wherein the geometry features include one or more of: edges lines, planes, points and corners. (paragraph [0032] reciting “… The orthogonal image is aligned with a plurality of vertices of at least a common planar surface (as will be described in greater detail in association with FIG. 10). In one embodiment, the correlation of the orthogonal image is used to identify vertices/edges and extract scale, rotation and coordinate information for the entire 3D building model. The vertices/edges from ground-level 3D dense point cloud and the orthogonal image are correlated to create a 3D building model in step 308.”;
	paragraph [0033] reciting “… The entire building is constructed in step 309 based on the existing information (sets of ground level images per facade, building geometry, facade geometry (textured), scale and geo-position). The roof, in one or more embodiments, is left untextured (e.g., flat), textured using the retrieved ortho imagery and known height of vertices/edges, or is textured using the ortho imagery and known example roof constructs (e.g., flat, central peak, multi-peak, etc.) stored in a table in computer memory.”)
13.	Regarding Claim 4 (New), Sun further discloses The system of claim 1, wherein the large-scale structure features include one or more of: walls, ceilings and floors. (paragraph [0039] reciting “… In another example embodiment, multiple sets of five ground-level images, one for each side, are used to generate an accurate 3D point cloud representative of the entire building object. The stereo-view of the building created by a plurality of ground-level images collected from the different perspectives allows for a 3D dense point cloud to depict architectural features of the corresponding building facade. For example, 3D dense point cloud 701 was generated using a plurality of ground-level images of the facade of the building captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wall edges 704 and 705.”)
14.	Regarding Claim 5 (New), while Sun does not explicitly disclose, Furukawa discloses The system of claim 1, wherein the computing system reconstructs the large-scale structure features using the extracted geometry features by: identifying one or more of the extracted geometry features corresponding a ceiling and floor of the at least one structure; (paragrpah [0045] reciting “Once the shortest path around the core region is determined, the resulting floorplan is extruded to the previously determined floor and ceiling heights to form the three-dimensional mesh model. For each edge of the floorplan (i.e. wall of the mesh model) a single panorama can be used to map texture. With this approach, stitching artifacts are not visible on the wall, but are instead concentrated on wall boundaries where textures are generally less significant. As floor and ceiling textures generally cannot be constructed using a single panorama, a standard texture stitching algorithm can be used for floor and ceiling textures.”; 
paragraph [0121] reciting “Floorplan 1000 can be extruded (i.e. extended vertically) to the vertical dimensions previously estimated. For example, a three-dimensional mesh model can be made in the shape of floorplan 1000 extended to the previously estimated floor height and ceiling height.”; 
paragraph [0152] reciting “At (1608) a floor height and a ceiling height are estimated. For example, the floor and ceiling height can be estimated by analyzing the three-dimensional point cloud generated at (1606). As another example, the floor and ceiling height can be estimated by sweeping a horizontal plane through three-dimensional space, projecting the panoramic images onto the plane at each height, and determining the heights at which textural consistency is maximized.”)
	identifying one or more of the extracted geometry features corresponding to one or more walls of the at least one structure; 3 (paragraph [0123] reciting “In particular, FIG. 11 depicts an exemplary three-dimensional model 1100 according to an exemplary embodiment of the present disclosure. Each wall of three-dimensional model 1100 can correspond to an edge of floorplan 1000 of FIG. 10. Further, a single panoramic image can be used to map texture for each wall of three-dimensional model 1100. In such fashion, stitching and texturing artifacts are concentrated at wall boundaries where textures are usually less visually important.”)
	MEl 38648426v.1straightening the one or more walls; (paragraph [0065] reciting “As an example, a plane sweeping algorithm can be performed in order to estimate the height of the floor and ceiling. In particular, a horizontal plane can be swept through three-dimensional space. At each height, the panoramic images can be projected onto such horizontal plane and the consistency of the overlapping projected textures can be computed. The floor and ceiling heights can be identified as the heights at which amount of texture consistency is at relative maximums. For example, floor height can be the height below the camera center at which consistency is maximized while ceiling height is the height above such camera center at which consistency is maximized.”) identifying adjacent walls from the one or more walls; and squaring an angle formed by adjacent walls. (paragraph [0041] reciting “Importantly, the plurality of edges included in the two-dimensional graph are not limited to edges that connect adjacent nodes, but instead can include all edges connecting any two nodes of the graph so long as such edge does not cross the core region. Thus, edges of greater distance ("long jumps") can be used and are likely preferred, as will be discussed further below.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sun by including the computing system reconstructs the large-scale structure features using the extracted geometry features by: identifying one or more of the extracted geometry features corresponding a ceiling and floor of the at least one structure; identifying one or more of the extracted geometry features corresponding to one or more walls of the at least one structure; straightening the one or more walls; identifying adjacent walls from the one or more walls; and squaring an angle formed by adjacent walls as taught by Furukawa because the modification would recover an accurate three-dimensional mods! of an indoor location (Furukawa, para [0004]).
15.	Regarding Claim 6 (New), le Sun does not explicitly disclose, Furukawa discloses The system of claim 1, wherein the small-scale structure features include one or more of: room types, materials, wall features and fixtures.  
(paragraph [0055] reciting “Incorporation of three-dimensional model 108 into a geographic information system can have many benefits, including educational, informational, and recreational benefits. For example, three-dimensional model 108 can provide a photorealistic tour of the interior of a museum or other landmark, increasing the availability of such museum or landmark to the general public.” 	Photorealistic means the wall features and fixtures are rendered.)
16.	Regarding Claim 7 (New), Sun further discloses The system of claim 1, wherein a type of raw data is one or more of: RGB image data, infrared image data, mobile sensors data, point cloud data, LIDAR data, global positioning system (GPS) data, X-ray data, magnetic field data, and depth maps data. (paragraph [0034] reciting “FIG. 4 illustrates a diagram of geo-referencing a building location in accordance with the present disclosure. In one embodiment, capture devices include a global positioning system (GPS) for providing location information. The capture device is used to identify a location using the GPS information of a current location. As shown in FIG. 4, the capture device displays map 402 showing its current location 403. In one embodiment, confirmation of the GPS determined location information is required. In an alternative embodiment, the capture device provides camera orientation information (e.g., direction, angle, etc.). In yet another alternative embodiment, the location of a building is determined by manually typing in an address or selecting a specific building image or point on a map.”)
17.	Regarding Claim 13 (New), Sun further discloses The system of claim 1, further comprising an image capturing device coupled to the input device, the image capturing device configured to: capture one or more images of a roof face of the at least one structure; (paragraph [0039] reciting “FIG. 7 illustrates a 3D dense point cloud of a building facade generated in accordance with the present disclosure. The plurality of ground-level images collected for the building facade (FIG. 6) is used to extrapolate a dense 3D point cloud of the building object. In the example embodiment, five ground-level images of the facade were used to generate an accurate 3D dense point cloud representative of that building facade. In another example embodiment, multiple sets of five ground-level images, one for each side, are used to generate an accurate 3D point cloud representative of the entire building object. The stereo-view of the building created by a plurality of ground-level images collected from the different perspectives allows for a 3D dense point cloud to depict architectural features of the corresponding building facade. For example, 3D dense point cloud 701 was generated using a plurality of ground-level images of the facade of the building captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wall edges 704 and 705.”)	and transmit the one or more images of the roof face of the at least one structure. (paragraph [0033] reciting “At the end of steps 301-309, a 3D building model with at least one textured facade is available for additional processing. For example, steps 301-306 and 308 can optionally be repeated for additional facades. The entire building is constructed in step 309 based on the existing information (sets of ground level images per facade, building geometry, facade geometry (textured), scale and geo-position). The roof, in one or more embodiments, is left untextured (e.g., flat), textured using the retrieved ortho imagery and known height of vertices/edges, or is textured using the ortho imagery and known example roof constructs (e.g., flat, central peak, multi-peak, etc.) stored in a table in computer memory.”)
18. 	Regarding Claim 15 (New), Sun further discloses The system of claim 1, wherein the computing system is one of: a mobile device or a remote structure modeling server. (paragraph [0025] reciting “In another embodiment, image processing system 102 processes the images collected and maps them to a specific building. In yet another embodiment, the image is also mapped on a particular surface or region of the building. Capture device(s) 108 is in communication with image processing system 102 for collecting images of building objects. Capture devices 108 are defined as electronic devices for capturing images. For example, the capture devices includes a camera, a phone, a smartphone, a tablet, a video camera, a security camera, a closed-circuit television camera, a computer, a laptop, a webcam, wearable camera devices, photosensitive sensors, or any combination thereof.”)
19.	Regarding Claim 16 (New), Sun further discloses The system of claim 1, wherein the one or more sensors are one or more of: image capturing device, laser scanners, scanning range finders, RGB-D sensors, mobile sensors. (paragraph [0025] reciting “In another embodiment, image processing system 102 processes the images collected and maps them to a specific building. In yet another embodiment, the image is also mapped on a particular surface or region of the building. Capture device(s) 108 is in communication with image processing system 102 for collecting images of building objects. Capture devices 108 are defined as electronic devices for capturing images. For example, the capture devices includes a camera, a phone, a smartphone, a tablet, a video camera, a security camera, a closed-circuit television camera, a computer, a laptop, a webcam, wearable camera devices, photosensitive sensors, or any combination thereof.”)
20.	Regarding Claim 17 (New), Sun further discloses The system of claim 1, wherein the input device is one of: smart phones, tablet computers, laptop computers, wearable computers, robots or Unmanned Aerial Vehicle (UAVs).  (paragraph [0025] reciting “In another embodiment, image processing system 102 processes the images collected and maps them to a specific building. In yet another embodiment, the image is also mapped on a particular surface or region of the building. Capture device(s) 108 is in communication with image processing system 102 for collecting images of building objects. Capture devices 108 are defined as electronic devices for capturing images. For example, the capture devices includes a camera, a phone, a smartphone, a tablet, a video camera, a security camera, a closed-circuit television camera, a computer, a laptop, a webcam, wearable camera devices, photosensitive sensors, or any combination thereof.”)
21.	Regarding 18 (New), Sun discloses A method for generating computerized models of structures, (Abstract reciting “A system and method is provided for generating textured 3D building models from ground-level and orthogonal imagery. …”) the method comprising: capturing, via an input device including one or more sensors, (paragraph [0025] reciting “In another embodiment, image processing system 102 processes the images collected and maps them to a specific building. In yet another embodiment, the image is also mapped on a particular surface or region of the building. Capture device(s) 108 is in communication with image processing system 102 for collecting images of building objects. Capture devices 108 are defined as electronic devices for capturing images. For example, the capture devices includes a camera, a phone, a smartphone, a tablet, a video camera, a security camera, a closed-circuit television camera, a computer, a laptop, a webcam, wearable camera devices, photosensitive sensors, or any combination thereof.”) using the one or more sensors, (paragraph [0025] reciting “… Capture device(s) 108 is in communication with image processing system 102 for collecting images of building objects. Capture devices 108 are defined as electronic devices for capturing images. For example, the capture devices includes a camera, a phone, a smartphone, a tablet, a video camera, a security camera, a closed-circuit television camera, a computer, a laptop, a webcam, wearable camera devices, photosensitive sensors, or any combination thereof.”) raw data of at least one structure disposed in physical space and including a plurality of large-scale structure features and a plurality of small-scale structure features, wherein the large-scale structure features and small-scale structure features include geometric features; (the correlation of the orthogonal image is used to identify vertices/edges and extract scale, rotation and coordinate information for the entire 3D building model, para [0032]-[0034]; e.g. captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wail edges 704 and 705, para [0039]))	transmitting, via the input device, the raw data; (e.g. an orthogonal image for the building object is retrieved using an address, map. or known geo-location (for example from the ground level image camera), para [0032]; e.g. capture devices includes a global positioning system (GPS) for providing location information.,. Optimal dense point cloud generation, para [0034]-[0035])	receiving, via the computing system, the raw data; (e.g. an orthogonal image for the building object is retrieved using an address, map. or known geo-location (for example from the ground level image camera), para [0032]; e.g. capture devices includes a global positioning system (GPS) for providing location information.,. Optimal dense point cloud generation, para [0034]-[0035])	processing the raw data using a data fusion process to produce fused data; (e.g. data points generated from a plurality of ground-level images collected from different perspectives of the capture device to link the outlined planes as ...a plurality (e.g., 3) of data points 902, 903 and 904 are selected following the plane outline steps and correlated to data points in 3D dense point cloud SOI to determine planar surface 905 of building 906, para [0041]-[0043]; para [0040]  The steps corresponds to a data fusion process.)	storing, via the computing system, the fused data; (e.g. extract scale, rotation and coordinate information for the entire 3D building model, para [0032]; e.g. captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wail edges 704 and 705, para [0039]-[0041]; e.g. determined that known architectural features exist within one or more facades. Second, the known real-world sizing/ratios are correlated with the same features within the model, para [0046]);
	extracting, via the computing system, the geometric features from the fused data; (e.g. extract scale, rotation and coordinate information for the entire 3D building model, para [0032]; e.g. captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wail edges 704 and 705, para [0039]-[0041]; e.g. determined that known architectural features exist within one or more facades. Second, the known real-world sizing/ratios are correlated with the same features within the model, para [0046]);
	reconstructing, via the computing system, the plurality of large-scale structure features using the extracted geometric features; (e.g. determined that known architectural features exist within one or more facades. Second, the known real-world sizing/ratios are correlated with the same features within the model, para [0046]-[0047])	reconstructing, via the computing system, the small-scale structure features using the extracted geometric features; (paragraph [0047] reciting “FIG. 11 illustrates a textured 3D building model in accordance with the present disclosure. 3D building model 1100 is provided with accurate scaling, rotation and location information for ground-level facade textured geometry. 3D building model 1100 is reconstructed based on the gathered/existing information such as building geometry, facade geometry (textured), scale and geo-position. A reconstructed textured 3D building model is provided with current and accurate details.”  	Façade texture is wall texture and that corresponds to small scale structure features.)	generating, via the computing system, a three-dimensional visual representation of a reconstructed model of the at least one structure using the large-scale structure features and small-scale features; (e.g., 3D building model 1100 is reconstructed based on the gathered/existing information such as building geometry, facade geometry (textured), scale and geo-position. A reconstructed textured 3D building mode! Is provided with current and accurate details, para [0047))	and   MEl 38648426v.1displaying, via the computing system, on the display the three-dimensional visual representation of the reconstructed model the reconstructed model of the at least one structure. (e.g. a viewer device for displaying the reconstructed textured 3D building model, claim 14, para [0026], [0047])
	While Sun does not explicitly disclosed, Furukawa discloses storing, via the computing system, the large-scale structure features and small-scale features; (e.g. two-dimensional solution space 302 can be stored, represented, or embodied as computer-readable data and one or more operations can be performed with respect to two-dimensional solution space 302 by reading, creating, and/or modifying such computer-readable data, para [0076]; e.g. a floorplan of the building can be reconstructed by solving a shortest path problem. For example, the shortest path problem can be posed on a two-dimensional graph including a plurality of edges respectively connecting a plurality of nodes A shortest path can be determined by selecting and combining three or more of such edges, para [0146]-[0148])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sun by Including store the fused data and store the large-scale structure features and small-scale features as taught by Furukawa because the modification would recover an accurate three-dimensional model of an indoor location (Furukawa, para [0004]) and provide an improved systems and methods for floorplan reconstruction and visualization (Furukawa, para [0009]).  This is beneficial modification as storing allows the data to retrieved multiple occasions in the future for quick efficient editing and/or displaying.
22.	Regarding Claim 20 (New), while Sun does not explicitly disclose, Furukawa discloses The method of claim 18, wherein reconstructing the large-scale structure features using the extracted geometry features further comprising: identifying, via the computing system, one or more of the extracted geometry features corresponding a ceiling and a floor of the at least one structure; (paragraph [0045] reciting “Once the shortest path around the core region is determined, the resulting floorplan is extruded to the previously determined floor and ceiling heights to form the three-dimensional mesh model. For each edge of the floorplan (i.e. wall of the mesh model) a single panorama can be used to map texture. With this approach, stitching artifacts are not visible on the wall, but are instead concentrated on wall boundaries where textures are generally less significant. As floor and ceiling textures generally cannot be constructed using a single panorama, a standard texture stitching algorithm can be used for floor and ceiling textures.”; 
paragraph [0121] reciting “Floorplan 1000 can be extruded (i.e. extended vertically) to the vertical dimensions previously estimated. For example, a three-dimensional mesh model can be made in the shape of floorplan 1000 extended to the previously estimated floor height and ceiling height.”; 
paragraph [0152] reciting “At (1608) a floor height and a ceiling height are estimated. For example, the floor and ceiling height can be estimated by analyzing the three-dimensional point cloud generated at (1606). As another example, the floor and ceiling height can be estimated by sweeping a horizontal plane through three-dimensional space, projecting the panoramic images onto the plane at each height, and determining the heights at which textural consistency is maximized.”)	
	identifying, via the computing system, one or more of the extracted geometry features corresponding to one or more walls of the at least one structure; (paragraph [0123] reciting “In particular, FIG. 11 depicts an exemplary three-dimensional model 1100 according to an exemplary embodiment of the present disclosure. Each wall of three-dimensional model 1100 can correspond to an edge of floorplan 1000 of FIG. 10. Further, a single panoramic image can be used to map texture for each wall of three-dimensional model 1100. In such fashion, stitching and texturing artifacts are concentrated at wall boundaries where textures are usually less visually important.”)
	straightening, via the computing system, the one or more walls; (paragraph [0065] reciting “As an example, a plane sweeping algorithm can be performed in order to estimate the height of the floor and ceiling. In particular, a horizontal plane can be swept through three-dimensional space. At each height, the panoramic images can be projected onto such horizontal plane and the consistency of the overlapping projected textures can be computed. The floor and ceiling heights can be identified as the heights at which amount of texture consistency is at relative maximums. For example, floor height can be the height below the camera center at which consistency is maximized while ceiling height is the height above such camera center at which consistency is maximized.”)	identifying, via the computing system, adjacent walls from the one or more walls; and squaring, via the computing system, an angle formed by adjacent walls.  (paragraph [0041] reciting “Importantly, the plurality of edges included in the two-dimensional graph are not limited to edges that connect adjacent nodes, but instead can include all edges connecting any two nodes of the graph so long as such edge does not cross the core region. Thus, edges of greater distance ("long jumps") can be used and are likely preferred, as will be discussed further below.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sun by including the computing system reconstructs the large-scale structure features using the extracted geometry features by: identifying one or more of the extracted geometry features corresponding a ceiling and floor of the at least one structure; identifying one or more of the extracted geometry features corresponding to one or more walls of the at least one structure; straightening the one or more walls; identifying adjacent walls from the one or more walls; and squaring an angle formed by adjacent walls as taught by Furukawa because the modification would recover an accurate three-dimensional mods! of an indoor location (Furukawa, para [0004]).
23.	Regarding Claim 21 (New), Sun further discloses The method of claim 18, wherein a type of raw data is one or more of: RGB image data, infrared image data, mobile sensors data, point cloud data, LIDAR data, global positioning system (GPS) data, X-ray data, magnetic field data, and depth maps data. (paragraph [0034] reciting “FIG. 4 illustrates a diagram of geo-referencing a building location in accordance with the present disclosure. In one embodiment, capture devices include a global positioning system (GPS) for providing location information. The capture device is used to identify a location using the GPS information of a current location. As shown in FIG. 4, the capture device displays map 402 showing its current location 403. In one embodiment, confirmation of the GPS determined location information is required. In an alternative embodiment, the capture device provides camera orientation information (e.g., direction, angle, etc.). In yet another alternative embodiment, the location of a building is determined by manually typing in an address or selecting a specific building image or point on a map.”)
24.	Regarding Claim 26 (New), Sun further discloses The method of claim 18, further comprising: capturing, via an image capturing device coupled to the input device, one or more images of a roof face of the at least one structure; (paragraph [0039] reciting “FIG. 7 illustrates a 3D dense point cloud of a building facade generated in accordance with the present disclosure. The plurality of ground-level images collected for the building facade (FIG. 6) is used to extrapolate a dense 3D point cloud of the building object. In the example embodiment, five ground-level images of the facade were used to generate an accurate 3D dense point cloud representative of that building facade. In another example embodiment, multiple sets of five ground-level images, one for each side, are used to generate an accurate 3D point cloud representative of the entire building object. The stereo-view of the building created by a plurality of ground-level images collected from the different perspectives allows for a 3D dense point cloud to depict architectural features of the corresponding building facade. For example, 3D dense point cloud 701 was generated using a plurality of ground-level images of the facade of the building captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wall edges 704 and 705.”) 
	and transmitting, via the input device, the one or more images of the roof face of the at least one structure. (paragraph [0033] reciting “At the end of steps 301-309, a 3D building model with at least one textured facade is available for additional processing. For example, steps 301-306 and 308 can optionally be repeated for additional facades. The entire building is constructed in step 309 based on the existing information (sets of ground level images per facade, building geometry, facade geometry (textured), scale and geo-position). The roof, in one or more embodiments, is left untextured (e.g., flat), textured using the retrieved ortho imagery and known height of vertices/edges, or is textured using the ortho imagery and known example roof constructs (e.g., flat, central peak, multi-peak, etc.) stored in a table in computer memory.”)
25.	Regarding Claim 28 (New), Sun discloses A non-transitory computer readable medium storing computer executable instructions thereupon for generating computerized models of structures, the instructions when executed by a processor cause the processor to: (paragraph [0048] reciting “Referring now to FIG. 12, therein is shown a diagrammatic representation of a machine in the example form of a computer system 1200 within which a set of instructions, for causing the machine to perform any one or more of the methodologies or modules discussed herein, may be executed. Computer system 1200 includes a processor, memory, non-volatile memory, and an interface device. Various common components (e.g., cache memory) are omitted for illustrative simplicity. The computer system 1200 is intended to illustrate a hardware device on which any of the components depicted in the example of FIG. 1 (and any other components described in this specification) can be implemented. The computer system 1200 can be of any applicable known or convenient type. The components of the computer system 1200 can be coupled together via a bus or through some other known or convenient device.”)
	capture, via an input device including one or more sensors, using the one or more sensors, (paragraph [0025] reciting “… Capture device(s) 108 is in communication with image processing system 102 for collecting images of building objects. Capture devices 108 are defined as electronic devices for capturing images. For example, the capture devices includes a camera, a phone, a smartphone, a tablet, a video camera, a security camera, a closed-circuit television camera, a computer, a laptop, a webcam, wearable camera devices, photosensitive sensors, or any combination thereof.”) raw data of at least one structure disposed in a physical space and including a plurality of large- scale structure features and a plurality of small-scale structure features, wherein the large-scale structure features and small-scale structure features include geometric features; (the correlation of the orthogonal image is used to identify vertices/edges and extract scale, rotation and coordinate information for the entire 3D building model, para [0032]-[0034]; e.g. captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wail edges 704 and 705, para [0039])
	transmit, via the input device, the raw data; receive, via the computing system, the raw data; (e.g. an orthogonal image for the building object is retrieved using an address, map. or known geo-location (for example from the ground level image camera), para [0032]; e.g. capture devices includes a global positioning system (GPS) for providing location information.,. Optimal dense point cloud generation, para [0034]-[0035])
	processing the raw data using a data fusion process to produce fused data; (e.g. data points generated from a plurality of ground-level images collected from different perspectives of the capture device to link the outlined planes as ...a plurality (e.g., 3) of data points 902, 903 and 904 are selected following the plane outline steps and correlated to data points in 3D dense point cloud SOI to determine planar surface 905 of building 906, para [0041]-[0043]; para [0040]  The steps corresponds to a data fusion process.)
	store, via the computing system, the fused data; (e.g. extract scale, rotation and coordinate information for the entire 3D building model, para [0032]; e.g. captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wail edges 704 and 705, para [0039]-[0041]; e.g. determined that known architectural features exist within one or more facades. Second, the known real-world sizing/ratios are correlated with the same features within the model, para [0046]);

	extract, via the computing system, the geometry features from the fused data; (e.g. extract scale, rotation and coordinate information for the entire 3D building model, para [0032]; e.g. captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wail edges 704 and 705, para [0039]-[0041]; e.g. determined that known architectural features exist within one or more facades. Second, the known real-world sizing/ratios are correlated with the same features within the model, para [0046]);
	reconstruct, via the computing system, the plurality of large-scale structure features using the extracted geometry features; (e.g. determined that known architectural features exist within one or more facades. Second, the known real-world sizing/ratios are correlated with the same features within the model, para [0046]-[0047])
	reconstruct, via the computing system, the small-scale structure features using the extracted geometry features; (paragraph [0047] reciting “FIG. 11 illustrates a textured 3D building model in accordance with the present disclosure. 3D building model 1100 is provided with accurate scaling, rotation and location information for ground-level facade textured geometry. 3D building model 1100 is reconstructed based on the gathered/existing information such as building geometry, facade geometry (textured), scale and geo-position. A reconstructed textured 3D building model is provided with current and accurate details.”  	Façade texture is wall texture and that corresponds to small scale structure features.)
	generate, via the computing system, a three-dimensional visual representation of a reconstructed model of the at least one structure using the large-scale structure features and small-scale features; (e.g., 3D building model 1100 is reconstructed based on the gathered/existing information such as building geometry, facade geometry (textured), scale and geo-position. A reconstructed textured 3D building mode! Is provided with current and accurate details, para [0047))
	and display, via the computing system, on the display the three-dimensional visual representation of the reconstructed model of the at least one structure. (e.g. a viewer device for displaying the reconstructed textured 3D building model, claim 14, para [0026], [0047])
	While Sun does not explicitly disclosed, Furukawa discloses store, via the computing system, the large-scale structure features and small-scale features; (e.g. two-dimensional solution space 302 can be stored, represented, or embodied as computer-readable data and one or more operations can be performed with respect to two-dimensional solution space 302 by reading, creating, and/or modifying such computer-readable data, para [0076]; e.g. a floorplan of the building can be reconstructed by solving a shortest path problem. For example, the shortest path problem can be posed on a two-dimensional graph including a plurality of edges respectively connecting a plurality of nodes A shortest path can be determined by selecting and combining three or more of such edges, para [0146]-[0148])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sun by Including store the fused data and store the large-scale structure features and small-scale features as taught by Furukawa because the modification would recover an accurate three-dimensional model of an indoor location (Furukawa, para [0004]) and provide an improved systems and methods for floorplan reconstruction and visualization (Furukawa, para [0009]).  This is beneficial modification as storing allows the data to retrieved multiple occasions in the future for quick efficient editing and/or displaying.
26.	Regarding Claim 29 (New), while Sun does not explicitly disclose, Furukawa discloses The non-transitory computer readable medium of claim 28, wherein reconstructing the large-scale structure features using the extracted geometry features, when executed by the processor, further cause the processor to: identify, via the computing system, one or more of the extracted geometry features corresponding a ceiling and a floor of the at least one structure; (paragraph [0045] reciting “Once the shortest path around the core region is determined, the resulting floorplan is extruded to the previously determined floor and ceiling heights to form the three-dimensional mesh model. For each edge of the floorplan (i.e. wall of the mesh model) a single panorama can be used to map texture. With this approach, stitching artifacts are not visible on the wall, but are instead concentrated on wall boundaries where textures are generally less significant. As floor and ceiling textures generally cannot be constructed using a single panorama, a standard texture stitching algorithm can be used for floor and ceiling textures.”; 
paragraph [0121] reciting “Floorplan 1000 can be extruded (i.e. extended vertically) to the vertical dimensions previously estimated. For example, a three-dimensional mesh model can be made in the shape of floorplan 1000 extended to the previously estimated floor height and ceiling height.”; 
paragraph [0152] reciting “At (1608) a floor height and a ceiling height are estimated. For example, the floor and ceiling height can be estimated by analyzing the three-dimensional point cloud generated at (1606). As another example, the floor and ceiling height can be estimated by sweeping a horizontal plane through three-dimensional space, projecting the panoramic images onto the plane at each height, and determining the heights at which textural consistency is maximized.”)
	identify, via the computing system, one or more of the extracted geometry features corresponding to one or more walls of the at least one structure; (paragraph [0123] reciting “In particular, FIG. 11 depicts an exemplary three-dimensional model 1100 according to an exemplary embodiment of the present disclosure. Each wall of three-dimensional model 1100 can correspond to an edge of floorplan 1000 of FIG. 10. Further, a single panoramic image can be used to map texture for each wall of three-dimensional model 1100. In such fashion, stitching and texturing artifacts are concentrated at wall boundaries where textures are usually less visually important.”)
	straighten, via the computing system, the one or more walls; (paragraph [0065] reciting “As an example, a plane sweeping algorithm can be performed in order to estimate the height of the floor and ceiling. In particular, a horizontal plane can be swept through three-dimensional space. At each height, the panoramic images can be projected onto such horizontal plane and the consistency of the overlapping projected textures can be computed. The floor and ceiling heights can be identified as the heights at which amount of texture consistency is at relative maximums. For example, floor height can be the height below the camera center at which consistency is maximized while ceiling height is the height above such camera center at which consistency is maximized.”) 
	identify, via the computing system, adjacent walls from the one or more walls; and square, via the computing system, an angle formed by adjacent walls.  (paragraph [0041] reciting “Importantly, the plurality of edges included in the two-dimensional graph are not limited to edges that connect adjacent nodes, but instead can include all edges connecting any two nodes of the graph so long as such edge does not cross the core region. Thus, edges of greater distance ("long jumps") can be used and are likely preferred, as will be discussed further below.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sun by including the computing system reconstructs the large-scale structure features using the extracted geometry features by: identifying one or more of the extracted geometry features corresponding a ceiling and floor of the at least one structure; identifying one or more of the extracted geometry features corresponding to one or more walls of the at least one structure; straightening the one or more walls; identifying adjacent walls from the one or more walls; and squaring an angle formed by adjacent walls as taught by Furukawa because the modification would recover an accurate three-dimensional mods! of an indoor location (Furukawa, para [0004]).
 27.	Regarding Claim 30 (New), Sun further discloses The non-transitory computer readable medium of claim 28, wherein a type of raw data is one or more of: RGB image data, infrared image data, mobile sensors data, point cloud data, LIDAR data, global positioning system (GPS) data, X-ray data, magnetic field data, and depth maps data. (paragraph [0034] reciting “FIG. 4 illustrates a diagram of geo-referencing a building location in accordance with the present disclosure. In one embodiment, capture devices include a global positioning system (GPS) for providing location information. The capture device is used to identify a location using the GPS information of a current location. As shown in FIG. 4, the capture device displays map 402 showing its current location 403. In one embodiment, confirmation of the GPS determined location information is required. In an alternative embodiment, the capture device provides camera orientation information (e.g., direction, angle, etc.). In yet another alternative embodiment, the location of a building is determined by manually typing in an address or selecting a specific building image or point on a map.”)
28.	Regarding Claim 35 (New), Sun further discloses The non-transitory computer readable medium of claim 28, wherein the instructions, when executed by the processor, further cause the processor to: capture, via an image capturing device coupled to the input device, one or more images of a roof face of the at least one structure; (paragraph [0039] reciting “FIG. 7 illustrates a 3D dense point cloud of a building facade generated in accordance with the present disclosure. The plurality of ground-level images collected for the building facade (FIG. 6) is used to extrapolate a dense 3D point cloud of the building object. In the example embodiment, five ground-level images of the facade were used to generate an accurate 3D dense point cloud representative of that building facade. In another example embodiment, multiple sets of five ground-level images, one for each side, are used to generate an accurate 3D point cloud representative of the entire building object. The stereo-view of the building created by a plurality of ground-level images collected from the different perspectives allows for a 3D dense point cloud to depict architectural features of the corresponding building facade. For example, 3D dense point cloud 701 was generated using a plurality of ground-level images of the facade of the building captured from different perspectives. 3D dense point cloud 701 provides for potential identification of architectural features such as roof intersections 702 and 703 with the facade and wall edges 704 and 705.”)	and transmit, via the input device, the one or more images of the roof face of the at least one structure. (paragraph [0033] reciting “At the end of steps 301-309, a 3D building model with at least one textured facade is available for additional processing. For example, steps 301-306 and 308 can optionally be repeated for additional facades. The entire building is constructed in step 309 based on the existing information (sets of ground level images per facade, building geometry, facade geometry (textured), scale and geo-position). The roof, in one or more embodiments, is left untextured (e.g., flat), textured using the retrieved ortho imagery and known height of vertices/edges, or is textured using the ortho imagery and known example roof constructs (e.g., flat, central peak, multi-peak, etc.) stored in a table in computer memory.”)

29.	Claims 14, 27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Furukawa and further in view of Janakiraman Jagannathan (U.S. Patent Application Publication No. 2015/0302529 A1)
30.	Regarding Claim 14 (New), Sun further discloses The system in claim 13, wherein in response to displaying on the display the reconstructed model of the at least one structure, the computing system further programmed to: receive the one or more images of the roof face of the at least one structure; (paragraph [0033] reciting “At the end of steps 301-309, a 3D building model with at least one textured facade is available for additional processing. For example, steps 301-306 and 308 can optionally be repeated for additional facades. The entire building is constructed in step 309 based on the existing information (sets of ground level images per facade, building geometry, facade geometry (textured), scale and geo-position). The roof, in one or more embodiments, is left untextured (e.g., flat), textured using the retrieved ortho imagery and known height of vertices/edges, or is textured using the ortho imagery and known example roof constructs (e.g., flat, central peak, multi-peak, etc.) stored in a table in computer memory.”)
	determine a pixel size of the one or more images; (paragraph [0043] reciting “FIG. 10 illustrates an embodiment of the process for creation of the 3D model, scaling and rotating in accordance with the present disclosure. Once a single textured facade (representing any side) has been created, an orthogonal image (from overhead) is used to complete the 3D model, provide scale (size) and proper rotation of the 3D model. In one embodiment, rooftop lines of a corresponding building object within an orthogonal image (as selected by address, from a map or geo-referenced data, etc.) are determined by identifying vertices/edges. Orthogonal images and inherent building geometry vertices/edge for building objects provide a more accurate scale (as the scale in the ortho image is known (e.g. 6 inches per pixel)). In addition proper rotation and location information can be determined by correlation of the textured facade with the ortho image of the same building object.”)
	map the one or more images to the reconstructed model of the at least one structure; (paragraph [0047] reciting “FIG. 11 illustrates a textured 3D building model in accordance with the present disclosure. 3D building model 1100 is provided with accurate scaling, rotation and location information for ground-level facade textured geometry. 3D building model 1100 is reconstructed based on the gathered/existing information such as building geometry, facade geometry (textured), scale and geo-position. A reconstructed textured 3D building model is provided with current and accurate details.”)
	While not explicitly disclosed by the combination of Sun and Furukawa, Jagannathan discloses identify one or more areas of damage in the one or more images; (paragraph [0036] reciting “… For example, in one embodiment, the image processing module 135 is configured for pattern recognition to review the image of the roof for missing shingles, and is configured to output a binary output, e.g., a "1" if there are missing shingles and a "0" if there are no missing shingles. In one embodiment, the image processing module 135 is configured to determine various other roof characteristics from the image of the roof, e.g., roof slope, roof pitch, roof shape, type of roof, roof dimensions, roof direction, whether there is evidence of prior damage, e.g., hail damage, etc. The image processing module 135 provides indicators of each of the roof characteristics determined, and the indicators can be used by the roof condition risk scoring engine 130 with the model to determine the roof risk score 150.”) and determine an amount of the one or more areas of damage exceeds a predetermined threshold amount. (paragraph [0051] reciting “The roof condition risk scoring engine 350 uses the roof model 364 and the inputs to produce a roof condition risk score 366. The roof condition score 366 can indicate the propensity of loss associated with roof replacement/reconstruction cost 368.”;
	paragraph [0066] reciting “In some embodiments, systems and tools such as those described herein are configured to generate an alert when a threshold is reached. For example, an alert may be generated when the roof risk condition score reaches a threshold, or is within a range. Other suitable thresholds or combination of thresholds may also be used. For example, in a real-time evaluation, the alert may be color coded, or may be a pop-up or a sound, etc., to notify a user that the evaluation indicates high risk of roof condition issues.”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sun and Furukawa by including identify one or more areas of damage in the one or more images; and determine an amount of the one or more areas of damage exceeds a predetermined threshold amount as taught by Jagannathan because the modification would apply the input to a model and transform the input into an indicator indicating a probability of loss associated with the roofing system replacement or reconstruction cost (Jagannathan, para [0005]).
31.	Regarding Claim 27 (New), Sun further discloses The method in claim 26, wherein in response to displaying on the display the reconstructed model of the at least one structure, the method further comprising: receiving, via the computing system, the one or more images of the roof face of the at least one structure; (paragraph [0033] reciting “At the end of steps 301-309, a 3D building model with at least one textured facade is available for additional processing. For example, steps 301-306 and 308 can optionally be repeated for additional facades. The entire building is constructed in step 309 based on the existing information (sets of ground level images per facade, building geometry, facade geometry (textured), scale and geo-position). The roof, in one or more embodiments, is left untextured (e.g., flat), textured using the retrieved ortho imagery and known height of vertices/edges, or is textured using the ortho imagery and known example roof constructs (e.g., flat, central peak, multi-peak, etc.) stored in a table in computer memory.”)
	determining, via the computing system, a pixel size of the one or more images; (paragraph [0043] reciting “FIG. 10 illustrates an embodiment of the process for creation of the 3D model, scaling and rotating in accordance with the present disclosure. Once a single textured facade (representing any side) has been created, an orthogonal image (from overhead) is used to complete the 3D model, provide scale (size) and proper rotation of the 3D model. In one embodiment, rooftop lines of a corresponding building object within an orthogonal image (as selected by address, from a map or geo-referenced data, etc.) are determined by identifying vertices/edges. Orthogonal images and inherent building geometry vertices/edge for building objects provide a more accurate scale (as the scale in the ortho image is known (e.g. 6 inches per pixel)). In addition proper rotation and location information can be determined by correlation of the textured facade with the ortho image of the same building object.”)
	mapping, via the computing system, the one or more images to the reconstructed model of the at least one structure; (paragraph [0047] reciting “FIG. 11 illustrates a textured 3D building model in accordance with the present disclosure. 3D building model 1100 is provided with accurate scaling, rotation and location information for ground-level facade textured geometry. 3D building model 1100 is reconstructed based on the gathered/existing information such as building geometry, facade geometry (textured), scale and geo-position. A reconstructed textured 3D building model is provided with current and accurate details.”)
	While not explicitly disclosed by the combination of Sun and Furukawa, Jagannathan discloses identifying, via the computing system, one or more areas of damage in the one or more images; (paragraph [0036] reciting “… For example, in one embodiment, the image processing module 135 is configured for pattern recognition to review the image of the roof for missing shingles, and is configured to output a binary output, e.g., a "1" if there are missing shingles and a "0" if there are no missing shingles. In one embodiment, the image processing module 135 is configured to determine various other roof characteristics from the image of the roof, e.g., roof slope, roof pitch, roof shape, type of roof, roof dimensions, roof direction, whether there is evidence of prior damage, e.g., hail damage, etc. The image processing module 135 provides indicators of each of the roof characteristics determined, and the indicators can be used by the roof condition risk scoring engine 130 with the model to determine the roof risk score 150.”) and determining, via the computing system, an amount of the one or more areas of damage exceeds a predetermined threshold amount.  (paragraph [0051] reciting “The roof condition risk scoring engine 350 uses the roof model 364 and the inputs to produce a roof condition risk score 366. The roof condition score 366 can indicate the propensity of loss associated with roof replacement/reconstruction cost 368.”;
	paragraph [0066] reciting “In some embodiments, systems and tools such as those described herein are configured to generate an alert when a threshold is reached. For example, an alert may be generated when the roof risk condition score reaches a threshold, or is within a range. Other suitable thresholds or combination of thresholds may also be used. For example, in a real-time evaluation, the alert may be color coded, or may be a pop-up or a sound, etc., to notify a user that the evaluation indicates high risk of roof condition issues.”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sun and Furukawa by including identify one or more areas of damage in the one or more images; and determine an amount of the one or more areas of damage exceeds a predetermined threshold amount as taught by Jagannathan because the modification would apply the input to a model and transform the input into an indicator indicating a probability of loss associated with the roofing system replacement or reconstruction cost (Jagannathan, para [0005]).
32.	Regarding Claim 36 (New), Sun further discloses The non-transitory computer readable medium of claim 35, wherein the instructions, when executed by the processor, further cause the processor to: receive, via the computing system, the one or more images of the roof face of the at least one structure; (paragraph [0033] reciting “At the end of steps 301-309, a 3D building model with at least one textured facade is available for additional processing. For example, steps 301-306 and 308 can optionally be repeated for additional facades. The entire building is constructed in step 309 based on the existing information (sets of ground level images per facade, building geometry, facade geometry (textured), scale and geo-position). The roof, in one or more embodiments, is left untextured (e.g., flat), textured using the retrieved ortho imagery and known height of vertices/edges, or is textured using the ortho imagery and known example roof constructs (e.g., flat, central peak, multi-peak, etc.) stored in a table in computer memory.”)
	determine, via the computing system, a pixel size of the one or more images; (paragraph [0043] reciting “FIG. 10 illustrates an embodiment of the process for creation of the 3D model, scaling and rotating in accordance with the present disclosure. Once a single textured facade (representing any side) has been created, an orthogonal image (from overhead) is used to complete the 3D model, provide scale (size) and proper rotation of the 3D model. In one embodiment, rooftop lines of a corresponding building object within an orthogonal image (as selected by address, from a map or geo-referenced data, etc.) are determined by identifying vertices/edges. Orthogonal images and inherent building geometry vertices/edge for building objects provide a more accurate scale (as the scale in the ortho image is known (e.g. 6 inches per pixel)). In addition proper rotation and location information can be determined by correlation of the textured facade with the ortho image of the same building object.”)

	map, via the computing system, the one or more images to the reconstructed model of the at least one structure; (paragraph [0047] reciting “FIG. 11 illustrates a textured 3D building model in accordance with the present disclosure. 3D building model 1100 is provided with accurate scaling, rotation and location information for ground-level facade textured geometry. 3D building model 1100 is reconstructed based on the gathered/existing information such as building geometry, facade geometry (textured), scale and geo-position. A reconstructed textured 3D building model is provided with current and accurate details.”)
	While not explicitly disclosed by the combination of Sun and Furukawa, Jagannathan discloses identify, via the computing system, one or more areas of damage in the one or more images; (paragraph [0036] reciting “… For example, in one embodiment, the image processing module 135 is configured for pattern recognition to review the image of the roof for missing shingles, and is configured to output a binary output, e.g., a "1" if there are missing shingles and a "0" if there are no missing shingles. In one embodiment, the image processing module 135 is configured to determine various other roof characteristics from the image of the roof, e.g., roof slope, roof pitch, roof shape, type of roof, roof dimensions, roof direction, whether there is evidence of prior damage, e.g., hail damage, etc. The image processing module 135 provides indicators of each of the roof characteristics determined, and the indicators can be used by the roof condition risk scoring engine 130 with the model to determine the roof risk score 150.”) 
	and determine, via the computing system, an amount of the one or more areas of damage exceeds a predetermined threshold amount. (paragraph [0051] reciting “The roof condition risk scoring engine 350 uses the roof model 364 and the inputs to produce a roof condition risk score 366. The roof condition score 366 can indicate the propensity of loss associated with roof replacement/reconstruction cost 368.”;
	paragraph [0066] reciting “In some embodiments, systems and tools such as those described herein are configured to generate an alert when a threshold is reached. For example, an alert may be generated when the roof risk condition score reaches a threshold, or is within a range. Other suitable thresholds or combination of thresholds may also be used. For example, in a real-time evaluation, the alert may be color coded, or may be a pop-up or a sound, etc., to notify a user that the evaluation indicates high risk of roof condition issues.”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sun and Furukawa by including identify one or more areas of damage in the one or more images; and determine an amount of the one or more areas of damage exceeds a predetermined threshold amount as taught by Jagannathan because the modification would apply the input to a model and transform the input into an indicator indicating a probability of loss associated with the roofing system replacement or reconstruction cost (Jagannathan, para [0005]).

Allowable Subject Matter
33.	Claims 2, 8-12, 19, 22-25, and 31-34 are allowed over cited references.
34.	The following is a statement of reasons for the indication of allowable subject matter: Claim 2 recites the limitation detecting whether the input device is within the at least one structure; capturing, via the one or more sensors, the raw data of the at least one structure; and determining the captured raw data is more than or equal to a specified amount of raw data, wherein the specified amount of raw data is determined based on whether the input device is within the at least one structure which is not disclosed in any of the cited references.
35.	Claim 8 recites the limitation detect the type of raw data is point cloud data, in response to receiving the raw data; identify one or more major planes in the raw data; flatten the one or more planes by projecting points of the one or more plane onto the one or more planes; identify at least one floor plane and at least one wall plane; identify one or more corner points formed by the joining of the at least one floor plane and at least one wall plane; generate a fine mesh horizontal grid including a plurality of cells; assign values to the plurality of cells in the grid; identify one or more floor plans including a plurality of edges, based on the identified one or more corner points; and 4 MEl 38648426v.1assign a score to each of the one or more floor plans, wherein the score is calculated based on a comparison of the plurality of edges and the plurality of the cells in the grid which is not disclosed in any of the cited references.
36.	Claim 9 depends from claim 8.
37.	Claim 10 recites the limitation detect the type of raw data is point cloud data, in response to receiving the raw data; calculate one or more raw lines from the point cloud data; calculate main guidelines based on the one or more raw lines; calculate a pivot point from one or more intersection points of the main guidelines; identify an orthogonal façade for the at least one structure; identify one or more rooms of the at least one structure based on the main guidelines, the pivot point and orthogonal façade which is not disclosed in any of the cited references.
38.	Claim 11 recites the limitation detect the type of raw data is point cloud data, in response to receiving the raw data; extract a main axis from the point cloud data; create a fine mesh horizontal grid including a plurality of cells; 5 MEl 38648426v.1assign a value to each of the plurality of cells; calculate main guidelines; calculate corners based on one or more intersection points of one or more lines; identify one or more walls of the least one structure based on the calculated corners; generate a first floor plan of the at least one structure; compare a second floor plan to the first floor plan of the at least one structure; and assign a score to the second floor plan based on the comparison of the second floor plan and the first plan of the at least one structure which is not disclosed in any of the cited references.
39.	Claim 12 recites the limitation detect the type of raw data is point cloud data captured at a first-person perspective view, in response to receiving the raw data; receiving a user interaction on the display identifying at least one wall of the at least one structure in the point cloud data; project an infinite ray into the point cloud data; determine one or more intersection points of the infinite ray and the point cloud data; execute a region growing plane algorithm based on the one or more intersection points of the infinite ray and the point cloud data; extract at least one plane of the at least one wall in response to the execution of the region growing plane algorithm; calculate one or more intersection points of the at least one wall and at least one floor or at least one ceiling of the at least one structure which is not disclosed in any of the cited references. 6
40.	Claim 19 recites the limitation scanning, via the one or more sensors of the input device, the physical space; detecting, via the one or more sensors of the input device, whether the input device is within the at least one structure; capturing, via the one or more sensors of the input device, the raw data of the at least one structure; and determining, via the input device, the captured raw data is more than or equal to a specified amount of raw data, wherein the specified amount of raw data is determined based on whether the input device is within the at least one structure which is not disclosed in any of the cited references.
41.	Claim 22 recites the limitation detecting, via the computing system, the type of raw data is point cloud data, in response to receiving the raw data; identifying, via the computing system, one or more major planes in the raw data; flattening, via the computing system, the one or more planes by projecting points of the one or more plane onto the one or more planes; identifying, via the computing system, at least one floor plane and at least one wall plane; identifying, via the computing system, one or more corner points formed by the joining of the at least one floor plane and at least one wall plane; generating, via the computing system, a fine mesh horizontal grid including a plurality of cells; assigning, via the computing system, values to the plurality of cells in the grid; identifying, via the computing system, one or more floor plans including a plurality of edges, based on the identified one or more corner points; and assigning, via the computing system, a score to each of the one or more floor plans, wherein the score is calculated based on a comparison of the plurality of edges and the plurality of the cells in the grid which is not disclosed in any of the cited references.
42.	Claim 23 recites the limitation detecting, via the computing system, the type of raw data is point cloud data, in response to receiving the raw data; calculating, via the computing system, one or more raw lines from the point cloud data; calculating, via the computing system, main guidelines based on the one or more raw lines; calculating, via the computing system, a pivot point from one or more intersection points of the main guidelines; identifying, via the computing system, an orthogonal façade for the at least one structure; identifying, via the computing system, one or more rooms of the at least one structure based on the main guidelines, the pivot point and orthogonal façade which is not disclosed in any of the cited references.
43.	Claim 24 recites the limitation detecting, via the computing system, the type of raw data is point cloud data, in response to receiving the raw data; extracting, via the computing system, a main axis from the point cloud data; creating, via the computing system, a fine mesh horizontal grid including a plurality of cells; assigning, via the computing system, a value to each of the plurality of cells; 11 MEl 38648426v.1calculating, via the computing system, main guidelines; calculating, via the computing system, corners based on one or more intersection points of one or more lines; identifying, via the computing system, one or more walls of the least one structure based on the calculated corners; generating, via the computing system, a first floor plan of the at least one structure; comparing, via the computing system, a second floor plan to the first floor plan of the at least one structure; and assigning, via the computing system, a score to the second floor plan based on the comparison of the second floor plan and the first plan of the at least one structure which is not disclosed in any of the cited references.
44.	Claim 25 recites the limitation detecting, via the computing system, the type of raw data is point cloud data captured at a first-person perspective view, in response to receiving the raw data; receiving, via the computing system, a user interaction on the display identifying at least one wall of the at least one structure in the point cloud data; projecting, via the computing system, an infinite ray into the point cloud data; determining, via the computing system, one or more intersection points of the infinite ray and the point cloud data; executing, via the computing system, a region growing plane algorithm based on the one or more intersection points of the infinite ray and the point cloud data; extracting, via the computing system, at least one plane of the at least one wall in response to the execution of the region growing plane algorithm; 12 MEl 38648426v.1calculating, via the computing system, one or more intersection points of the at least one wall and at least one floor or at least one ceiling of the at least one structure; constructing, via the computing system, a floor contour or a polyhedron representing an assembly of at least one room of the at least one structure which is not disclosed in any of the cited references.
45.	Claim 31 recites the limitation detect, via the computing system, the type of raw data is point cloud data, in response to receiving the raw data; identify, via the computing system, one or more major planes in the raw data; flatten, via the computing system, the one or more planes by projecting points of the one or more plane onto the one or more planes; 15 MEl 38648426v.1identify, via the computing system, at least one floor plane and at least one wall plane; identify, via the computing system, one or more corner points formed by the joining of the at least one floor plane and at least one wall plane; generate, via the computing system, a fine mesh horizontal grid including a plurality of cells; assign, via the computing system, values to the plurality of cells in the grid; identify, via the computing system, one or more floor plans including a plurality of edges, based on the identified one or more corner points; and assign, via the computing system, a score to each of the one or more floor plans, wherein the score is calculated based on a comparison of the plurality of edges and the plurality of the cells in the grid which is not disclosed in any of the cited references.
46.	Claim 32  recites the limitation detect, via the computing system, the type of raw data is point cloud data, in response to receiving the raw data; calculate, via the computing system, one or more raw lines from the point cloud data; calculate, via the computing system, main guidelines based on the one or more raw lines; calculate, via the computing system, a pivot point from one or more intersection points of the main guidelines; identify, via the computing system, an orthogonal façade for the at least one structure; identify, via the computing system, one or more rooms of the at least one structure based on the main guidelines, the pivot point and orthogonal façade which is not disclosed in any of the cited references.
47.	Claim 33 recites the limitation detect, via the computing system, the type of raw data is point cloud data, in response to receiving the raw data; extract, via the computing system, a main axis from the point cloud data; create, via the computing system, a fine mesh horizontal grid including a plurality of cells; assign, via the computing system, a value to each of the plurality of cells; calculate, via the computing system, main guidelines; calculate, via the computing system, corners based on one or more intersection points of one or more lines; identify, via the computing system, one or more walls of the least one structure based on the calculated corners; generate, via the computing system, a first floor plan of the at least one structure; compare, via the computing system, a second floor plan to the first floor plan of the at least one structure; and assign, via the computing system, a score to the second floor plan based on the comparison of the second floor plan and the first plan of the at least one structure which is not disclosed in any of the cited references.
48.	Claim 34 recites the limitation detect, via the computing system, the type of raw data is point cloud data captured at a first-person perspective view, in response to receiving the raw data; receive, via the computing system, a user interaction on the display identifying at least one wall of the at least one structure in the point cloud data; project, via the computing system, an infinite ray into the point cloud data; determine, via the computing system, one or more intersection points of the infinite ray and the point cloud data; execute, via the computing system, a region growing plane algorithm based on the one or more intersection points of the infinite ray and the point cloud data; extract, via the computing system, at least one plane of the at least one wall in response to the execution of the region growing plane algorithm; calculate, via the computing system, one or more intersection points of the at least one wall and at least one floor or at least one ceiling of the at least one structure; construct, via the computing system, a floor contour or a polyhedron representing an assembly of at least one room of the at least one structure which is not disclosed in any of the cited references.
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK S CHEN/Primary Examiner, Art Unit 2611